Citation Nr: 0010112	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epidermophytosis pedis (foot rash, tinea pedis).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant had active duty from April 1993 to July 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1997 in which the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) determined that new and material 
evidence had not been submitted to reopen the appellant's 
claim for entitlement to service connection for an ear 
condition.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
establishes a nexus between the veteran's claimed back 
disorder and his military service or any incident or event 
therein.

2.  The RO denied the veteran's claim of entitlement to 
service connection for a skin condition of the feet in 
November 1983.  

3.  The veteran did not file a timely formal appeal; 
therefore, the November 1983 RO rating action constitutes the 
last final disallowance of the veteran's claim.

4.  The evidence received since November 1983, by itself and 
in connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's previously disallowed claim for 
entitlement to service connection for epidermophytosis pedis.

CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a back disorder is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The RO's November 1983 decision denying entitlement to 
service connection for epidermophytosis pedis is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

3.  The evidence received subsequently to the RO's November 
1983 denial is not new and material; thus, the requirements 
to reopen the claims of entitlement to service connection for 
epidermophytosis pedis (foot rash, tinea pedis) have not been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran contends that he is entitled to service 
connection for a back disorder.  Essentially, he contends 
that he has a back disorder as a result of having a cyst on 
the mid-part of his back removed in 1970.  See VA Form 21-
4138, Statement in Support of Claim, dated in February 1997.  
See also VA Form 21-526, Veteran's Application for 
Compensation or Pension, dated in March 1996.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  The quality and quantity of 
the evidence required to meet this statutory burden of 
necessity will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are:  
(1)  evidence of a current disability as provided by a 
medical diagnosis; (2)  evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3)  a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If a claim is well grounded VA has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Review of the service medical records reveals that reports of 
medical examinations at service entrance (July 1968) and 
separation (August 1970) show that the clinical evaluation of 
the veteran's spine was normal.  The service medical records 
do not contain any mention of either complaints made by the 
appellant, or treatment so afforded, concerning any disorder 
of the back, to include the removal of a cyst.

The report of VA examination dated in October 1983 shows that 
clinical evaluation of the veteran's musculo-skeletal system 
was normal.  Further, the veteran did not complain of any 
back-related problems at the time of the examination.  

The veteran received intermittent treatment at a VA medical 
facility from 1992 to 1997 for various disorders.  Of these, 
an April 1995 outpatient treatment record is shown to contain 
a diagnosis of osteoarthritis of the lumbar spine.  It is 
also noted that an X-ray report, dated in October 1997, shows 
that minor degenerative changes of the veteran's dorsal spine 
was diagnosed.  

VA examinations were conducted in October 1997.  The report 
of an aid and attendance/housebound examination shows that no 
limitation of the spine was shown to be manifested.  The 
report of a general medical examination shows that the 
veteran neither gave a history of back problems to the 
examiner nor complained of back-related problems.  
Examination of his musculo-skeletal system was normal; no 
diseases or injuries were noted.  A diagnosis concerning the 
back was not included.  The report also noted that no 
evidence of boils and/or cysts was shown.  

The veteran indicated as part of his VA Form 9, Appeal to 
Board of Veterans' Appeals, dated in October 1998, that he 
would be submitting additional evidence in support of his 
claim.  A Conference Report shows that the veteran was 
contacted by a VA decision review officer in April 1999, and 
that the veteran indicated that, contrary to his previously 
indicated intentions as concerning his supplying additional 
evidence, he would not be submitting any such additional 
evidence.  

It is also noted that VA contacted the Social Security 
Administration (SSA) by letter in October 1997 in an attempt 
to "obtain medical reports which supported your decision to 
grant him [the veteran] Social Security benefits."  
Correspondence subsequently received from SSA indicated that 
no records were found pertaining to the veteran.

The first aspect of the veteran's claim to be determined is 
whether the veteran has submitted a well-grounded claim.  
When the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe the symptoms 
associated with his claimed back disorder, a diagnosis and an 
analysis of the etiology regarding such symptoms requires 
competent medical evidence and cannot be evidenced by the 
veteran's lay statements.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In this regard, the service medical records are devoid of a 
showing of treatment afforded the veteran for any back-
related symptomatology.  Additionally, the veteran has not 
submitted any competent medical evidence nor is there any 
competent medical evidence of record that shows a current 
disability involving the back.

As previously set forth, in order to have a well-grounded 
claim, there must be competent medical evidence, which 
establishes the presence of evidence of a current disability 
as provided by a medical diagnosis.  See Caluza, supra. 
Accordingly, his claim is not well grounded and must be 
denied. 

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Finally, the evidence 
is not in equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
1991).

The Board notes that the veteran may submit new and material 
evidence to reopen the claim for entitlement to service 
connection for a back disorder, such as medical evidence 
tending to show that he currently has a back disorder which 
is related to service.


New and Material Evidence

This issue involves the question of whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for skin disorder 
of the feet, or epidermophytosis pedis.  The record shows 
that in a November 1983 rating decision, the RO initially 
denied the veteran's claim for service connection.  The RO 
indicated that the veteran's service medical records were 
negative for findings of either treatment or a diagnosis of a 
skin condition of the feet, and that, additionally, the 
veteran's August 1970 service separation examination showed 
that clinical evaluation of the skin was normal.  The RO also 
noted that on his claim, shown to have been dated in 
September 1983, the veteran did not allege to have been 
treated for foot problems since his release from service.  

It was also noted by the RO that an October 1983 VA 
examination report indicated that examination of the veteran 
revealed the skin of the interdigital areas of both feet to 
have maceration, thickening, and discoloration.  Review of 
the report shows that the veteran indicated that his problems 
concerning his skin disorder began in 1969 while he was 
serving in Spain where he was then treated for the problem.  
He added that it itched and became sore at times.  The 
examination included a diagnosis of epidermophytosis pedis.  

The basis for the November 1983 denial was that the evidence 
failed to show that the condition diagnosed on examination in 
October 1983, epidermophytosis pedis, was either incurred in 
or aggravated by active military service.  No appeal was 
received.

Thereafter, in a VA Form 21-4138, Statement in Support of 
Claim, received by VA in August 1990, the veteran, in effect, 
attempted to reopen his claim for service connection.  He 
indicated that his skin condition was treated while he was in 
Rota, Spain in 1970, and that, following the treatment, the 
skin condition cleared up. 

By letter dated in September 1990 the veteran was informed by 
the RO that to reopen his claim he needed to submit new and 
material evidence not previously considered that his foot 
condition was incurred in or aggravated by his period of 
military service.  

The record shows that the veteran submitted evidence 
subsequent to the September 1990 letter, but that these 
records concerned disabilities other than his claimed skin 
disorder of the feet.  

In a letter to his Congresswoman, dated in January 1991, the 
veteran claimed that he was treated for a skin condition of 
the feet in 1970 in Rota, Spain, and that these treatment 
records have not been associated with the record, 
essentially, due to misconduct by VA personnel.

By means of a VA Form 21-526, received by VA in April 1996, 
the veteran again claimed that he incurred fungus of the feet 
in 1970.  

Various VA medical records were received by the RO in 
November 1996.  Bilateral swelling of the feet was indicated 
in April 1993; tinea pedis was diagnosed.  Dermatophytosis of 
the groin and feet was diagnosed in May 1993.  A fungal 
infection of both feet was diagnosed in June 1994.  Another 
treatment record shows that in January 1995 the veteran 
requested cream for his feet; a fungal-type disorder of both 
feet was diagnosed.  He was also treated for itching and 
swelling over the entire body in April 1995; fungal skin 
lesions were diagnosed at that time.

Subsequently, by means of a rating decision dated in January 
1997 the RO determined that new and material evidence had not 
been submitted so as to reopen the veteran's claim for 
service connection for epidermophytosis pedis (foot rash).  
The veteran is shown to have perfected a timely appeal to the 
January 1997 decision.  

As a general rule, if the appellant does not file a formal 
appeal within the prescribed period, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(d)(3) (West 1991).  In 
this case, the record demonstrates that the appellant did not 
apparently file an appeal to the November 1983 RO decision in 
the requisite period of time.  Thus, the Board finds the RO's 
November 1983 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  The evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the November 1983 
rating decision, the last disposition in which the 
appellant's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since 
November 1983 consists of VA outpatient treatment records and 
a statement from the appellant.  As mentioned above, 
bilateral swelling of the feet was indicated in April 1993, 
and tinea pedis was diagnosed.  In addition, dermatophytosis 
of the groin and feet was diagnosed in May 1993 and a fungal 
infection of both feet was diagnosed in June 1994.  The 
veteran was also shown to have been treated for itching and 
swelling over the entire body in April 1995, where fungal 
skin lesions were diagnosed.  

By means of a VA Form 21-4138, received in February 1997, the 
veteran indicated that he was treated for a foot rash at the 
Naval Air Station in Rota, Spain in August 1970 and that he 
was still receiving treatment from VA for this condition of 
the feet.  

The report of VA general medical examination conducted in 
October 1997 shows that the veteran claimed to have developed 
cracks between his toes together with itching and burning in 
approximately 1970.  He added that by August 1970 the 
condition was worse and at that time he was treated by a ship 
board doctor in Rota, Spain.  He noted that he was prescribed 
medication which cleared the problem completely.  However, 
after running out the medication about 2 to 3 months 
thereafter, the foot-related problems returned.  The veteran 
also noted that he received creams and ointments from the 
Atlanta VA medical facility.  Examination showed that both of 
the veteran's feet were peeling as well as lichenified on the 
plantar surfaces.  Circular hyperpigmented spotty areas 
varying in size were documented, on the plantar aspects of 
the feet bilaterally.  Drying, peeling, and cracking was also 
noted to be manifested between the toes.  The diagnosis was 
chronic tinea pedis based on visual inspection.  

It is noted that the January 1997 RO rating decision, as well 
as the Statement of the Case (SOC) supplied the veteran in 
August 1998, in addressing the issue of whether new and 
material evidence sufficient to reopen his claim for service 
connection for epidermophytosis pedis (foot rash, tinea 
pedis), indicated that "[t]o justify a reopening of a claim 
on the basis of new and materiel evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all of the evidence, both new and old, would 
change the outcome."  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court of Appeals reasoned that 38 C.F.R. § 3.156(a) 
merely requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  In light of the recent 
ruling in Hodge, the Court has concluded that Hodge provides 
for a reopening standard which calls for judgments as to 
whether new evidence (1)  bears directly or substantially on 
the specific matter, and (2)  is so significant that it must 
be considered to fairly decide the merits of the claim.  
Fossie v. West, 12 Vet. App. 1 (1998).

Because the decision in Hodge was rendered prior to the 
Board's decision on the veteran's appeal, the more liberal 
definition should be applied in determining whether the newly 
submitted evidence is "material."  Brewer v. West, 11 Vet. 
App. 228 (1998).  In this regard, although a review of the 
January 1997 RO rating decision as well as the SOC supplied 
the veteran in August 1998 shows that the RO referenced the 
"reasonable possibility that the new evidence...would change 
the outcome" requirement that was invalidated by Hodge, the 
veteran has not been prejudiced by adjudication of his appeal 
without first remanding the case to the RO for consideration 
of the recent ruling in Hodge and issuance of another 
Supplemental Statement of the Case.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993); (citing VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  As discussed in Hodge, the 
standard set forth in 38 C.F.R. § 3.156(a) essentially 
represents a lesser burden than that imposed by Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As the application of 
Hodge represents a lesser burden for the veteran, the Board's 
application of Hodge, and thus its use of the standard set 
forth in 38 C.F.R. § 3.156(a) in the decision below, has not 
prejudiced the veteran.  See Bernard, supra.

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for epidermophytosis 
pedis (foot rash, tinea pedis).  The RO determined in its 
November 1983 decision that, epidermophytosis pedis, 
diagnosed on VA examination in October 1983, was neither 
incurred in nor aggravated by active military service.  The 
issue is therefore whether the new evidence includes medical 
evidence showing that the veteran has a skin disorder of the 
feet that was either incurred in or aggravated by his period 
of service.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's November 
1983 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  The Board finds, 
however, that none of the medical evidence submitted in 
support of the veteran's claim is "material" evidence 
because, while the evidence does show that the veteran has a 
current disorder of the feet, none of evidence shows that the 
veteran has such a disability of the feet, to include 
epidermophytosis pedis, which was either incurred in or 
aggravated by service.  That is, the medical evidence is not 
material because it refers only to post-service 
symptomatology and it does not medically link a current 
condition with remote events of service.  See Elkins v. 
Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993).

The Board further finds that the veteran's written 
statements, to the effect that he was treated during service 
in Rota, Spain for his claimed disorder, are essentially a 
repetition of contentions made in his original September 1983 
application, and they are not new evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  To the extent that the 
veteran's statements are not cumulative of previous 
statements, the Board finds that they bear directly, but not 
substantially upon the specific matter under consideration.  
By themselves and in connection with evidence previously 
assembled, they are not so significant that they must be 
considered to decide fairly the merits of the claim.  Even if 
considered new evidence, the lay statements and the veteran's 
statements are not material because, as laypersons, they have 
no competence to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu, supra; see 
also Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
on medical causation do not constitute material evidence to 
reopen a previously denied claim).  Therefore, although the 
veteran's statements may represent evidence of continuity of 
symptomatology, they are not competent evidence to relate a 
current skin disorder of the feet to that symptomatology and, 
under such circumstances, new and material evidence has not 
been presented.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In light of the lack of medical evidence providing a link 
between any current disorder of the feet and the veteran's 
period of service, the Board finds that the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge, 
supra.  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the RO's November 1983 decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for epidermophytosis pedis.  
As such, the RO's November 1983 denial of service connection 
for a skin condition of the feet, or epidermophytosis pedis, 
remains final.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§ 20.302 (1999).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a back disorder is 
denied.  

New and material evidence to reopen the claim having not been 
submitted, service connection for epidermophytosis pedis 
(foot rash) remains denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


